PUBLISH

                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT



                                         No. 96-2794


                            D.C. Docket No. 94-1646-CIV-T-24C


WEST AMERICAN INSURANCE COMPANY, a foreign
corporation,
                                                                               Plaintiff-Appellee,

             versus

BAND & DESENBERG, a Florida Partnership,

                                                                             Defendant-Appellant,

MARILYN PARKHURST, MARLENE GREEN, SHARON
REILLY, SUSAN ANDERSON,

                                                                                     Defendants.



                      Appeal from the United States District Court for the
                                  Middle District of Florida

                                    (April 17, 1998)

Before CARNES, Circuit Judge, CLARK and CAMPBELL*, Senior Circuit Judges.


CLARK, Senior Circuit Judge:



*Honorable Levin H. Campbell, Senior U.S. Circuit Judge for the First Circuit, sitting by
designation.
             This is an appeal from the district court’s order granting the plaintiff’s

motion for summary judgment in an insurance declaratory judgment action. The

district court’s order, published at 925 F.Supp. 758 (M.D. Fla.1996), contains a

concise presentation of the facts and an excellent discussion of the law, but noted that

Florida law was not settled on the interpretation of an absolute pollution exclusion.

Since the district court’s opinion was issued, the Florida Supreme Court decided Deni

Associates of Florida, Inc. v. State Farm Fire & Cas. Ins. Co.,1 and ruled that two

pollution exclusion clauses nearly identical to the pollution exclusion clause in this

case presented no ambiguities.2 Based on that opinion, we hold that the pollution

exclusion clause at issue here is not ambiguous, and AFFIRM the district court’s grant

of summary judgment to the plaintiff.




      1
        Deni Associates of Florida, Inc. v. State Farm Fire & Cas.
Ins. Co.,       So.2d      (1998).
      2
          Id. at          .

                                           2